DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 13, 14, 17-19, 22, 23 and 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yerramalli (US Pub. 2018/0124790).
Regarding claims 1 and 7, Yerramalli teaches a method for wireless communications at a user equipment (UE), comprising: transmitting a first message to a base station, the first message indicating a UE capability to append a preamble waveform to an uplink transmission to the base station (“channel contention procedures and power constraints may be based on the waveform type associated with the uplink transmission (e.g., which may be based on different user equipment (UE) capabilities)” in [0047], “UE capability signaling (e.g., UE indications of supported waveforms, multiplexing, etc.)” in [0048]), wherein the preamble waveform is directed at a device [0076], [0077]; appending the preamble waveform to a second message for transmission to the base station based at least in part on the 
Regarding claims 2 and 8, Yerramalli teaches including in the first message an indication of a version of the preamble waveform, wherein the preamble waveform appended to the second message is of the indicated version [0047], [0048].
Regarding claims 3 and 9, Yerramalli teaches including in the first message an indication that the UE dynamically selects a version of the preamble waveform, wherein appending the preamble waveform to the second message comprises dynamically selecting the version of the preamble waveform [0073], [0088], and [0096].
Regarding claims 4 and 10, Yerramalli teaches including in the first message an indication of a length of the preamble waveform [0085], [0089].
Regarding claims 13 and 22, Yerramalli teaches a method for wireless communications at a user equipment (UE), comprising: receiving from a base station, a preamble configuration for uplink transmissions [0080], [0092]; generating, based at least in part on the preamble configuration, a preamble waveform directed to a device [0076], [0077]; and performing an uplink transmission to the base station, wherein the preamble waveform is appended to a beginning of the uplink transmission based at least in part on the preamble configuration (“Control information and data may be multiplexed on an uplink channel or downlink channel” in [0052], [0087], “using interlaced uplink data or control transmissions may also use interlaced SRS resources” in [0088], Figure 3, Figure 4, [0143], [0144]).

Regarding claims 17 and 26, Yerramalli teaches determining, based at least in part on the preamble configuration, a time at which the UE is permitted to transmit the preamble waveform, wherein generating the preamble waveform is based at least in part on the determined time (“base station 105-a may indicate a waveform type, a transmission bandwidth or region bandwidth and/or a resource unit allocation in [0073], “resource units 415 may be further defined in terms of time” in [0089]).
Regarding claims 18 and 27, Yerramalli teaches the preamble configuration is received in a downlink control information block comprising an indication of the time at which the UE is permitted to transmit the preamble waveform (“Such waveform configuration or waveform format signaling may be included in, for example, DCI” in [0078].
Regarding claims 19 and 28, Yerramalli teaches determining the time at which the UE is permitted to transmit the preamble waveform is further based at least in part on one or more of: an uplink channel configuration of the UE or a bandwidth of the uplink transmission (“base station 105-a may indicate a waveform type, a transmission bandwidth or region bandwidth and/or a resource unit allocation in [0073], “resource units 415 may be further defined in terms of time” in [0089]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5, 6, 11, 12, 15, 16, 20, 21, 24, 25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Chandrasekhar et al. (US Pub. 2016/0135189).
Regarding claims 5 and 11, Yerramalli teaches the limitations in claims 1 and 7 as shown above.  Yerramalli, however, does not teach the preamble waveform comprises a Wi-Fi preamble or a new radio unlicensed (NR-U) preamble.  Chandrasekhar teaches the preamble waveform comprises a Wi-Fi preamble or a new radio unlicensed (NR-U) preamble [0015].  It would have been obvious to one skilled in the art to modify Yerramalli to have the preamble waveform comprises a Wi-Fi preamble or a new radio unlicensed (NR-U) preamble as taught by Chandrasekhar in order to facilitate LBT schemes [0014]. 
Regarding claims 6 and 12, Chandrasekhar teaches including in the Wi-Fi preamble an indication of a device type of the UE (“Wi-Fi portion 340” in [0029]). 
Regarding claims 15 and 24, Yerramalli teaches the limitations in claims 13 and 22 as shown above.  Yerramalli, however, does not teach determining, based at least in part on the preamble configuration, a format of the preamble waveform, wherein generating the preamble waveform is based at least in part on the determined format.  Chandrasekhar teaches determining, based at least in part on the preamble configuration, a format of the preamble waveform, wherein generating the preamble waveform is based at least in part on the determined format [0059].  It would have been obvious to one skilled in the art to modify Yerramalli to have determining, based at least in part on the preamble configuration, a format of the preamble waveform, wherein generating the preamble waveform is based at least in part on the determined format as taught by Chandrasekhar in order to provide assistance information to devices across different technologies [0026]. 
Regarding claims 16 and 25, Chandrasekhar teaches determining the format of the preamble waveform is further based at least in part on a band of the uplink transmission [0026], [0059].

Regarding claims 21 and 30, Chandrasekhar teaches receiving an indication of a duration field value from the base station, wherein generating the preamble waveform comprises signaling the indicated duration field value in the preamble waveform [0042].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414